          Case 1:18-cv-12451-NMG Document 26 Filed 04/15/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


    SECURITIES AND EXCHANGE
    COMMISSION,                                             Civil Action No. 18-cv-12451-
                        Plaintiff,                          NMG
        v.

    MORRIE TOBIN, MILAN PATEL,
    MATTHEW LEDVINA, DANIEL
    LACHER, BRIAN QUINN, AND DAVID
    SKRILOFF,
                         Defendants



               ASSENTED-TO MOTION TO ENTER FINAL JUDGMENTS

        Plaintiff Securities and Exchange Commission (the “Commission”) and defendants

Morrie Tobin, Milan Patel, and Matthew Ledvina have agreed to proposed settlement terms in

this matter and each has executed a consent to final judgment without admitting or denying the

allegations of the amended complaint. Following the process for review and approval of

proposed settlement terms by the Commission, the Commission now submits those proposed

terms to the Court and respectfully requests entry of final judgments against Tobin, Patel, and

Ledvina pursuant to Rule 54(b) of the Federal Rules of Civil Procedure. The executed consents

and proposed final judgments are attached hereto as Exhibits A through F, respectively. Counsel

for defendants Tobin, Patel, Ledvina, Quinn, and Skrilloff assent to the motion.1

        The proposed final judgments against Tobin, Patel, and Ledvina each include:

        1.     a permanent injunction from violating Sections 5(a), 5(c), and 17(a)(1) and (3) of

the Securities Act of 1933 (“Securities Act”) [15 U.S.C. §§ 77e(a), (c) & 77q(a)] and Section



1
 The remaining defendant, Daniel Lacher, has not responded to the complaint. The Commission
anticipates seeking a default judgment.
         Case 1:18-cv-12451-NMG Document 26 Filed 04/15/21 Page 2 of 3




10(b) of the Securities Exchange Act of 1934 [15 U.S.C. § 78j(b)] and Rules 10b-5(a) and (c)

thereunder [17 C.F.R. § 240.10b-5(a), (c)].

       2.      a penny stock bar, which restrains and enjoins each from participating in any

offering of a penny stock pursuant to Section 20(g) of the Securities Act [15 U.S.C. § 77t(g)] and

21(d) of the Exchange Act [15 U.S.C. § 78u(d)];

       The proposed judgments incorporate the attached consents, which includes various

cooperative undertakings by Tobin, Patel, and Ledvina.

       There is no just reason for delay in entering final judgment against Tobin, Patel, and

Ledvina, and the proposed judgments would resolve all of the claims against them. Three

defendants—Brian Quinn, David Skriloff, and Daniel Lacher—will remain in the case.

                                              Respectfully submitted:

                                              SECURITIES AND EXCHANGE
                                              COMMISSION

                                              By its attorneys,

                                              /s/ David M. Scheffler
                                              David M. Scheffler (Mass. Bar. No. 670324)
                                              Boston Regional Office
                                              33 Arch Street, 24th Floor
                                              Boston, MA 02110
                                              (617) 573-8810
Dated: April 15, 2021                         schefflerd@sec.gov


                         LOCAL RULE 7.1(a)(2) CERTIFICATION

       Counsel for Plaintiff Securities and Exchange Commission hereby certifies that the

undersigned conferred in good faith with counsel for the defendants regarding the issues raised in

this motion pursuant to Local Rule 7.1(a)(2). Counsel for defendants Tobin, Patel, Ledvina,

Quinn, and Skriloff assent to the motion.



                                                 2
          Case 1:18-cv-12451-NMG Document 26 Filed 04/15/21 Page 3 of 3




                                   CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the NEF or to defense counsel by email if

counsel has appeared.



                                                 /s/ David M. Scheffler
                                                   David M. Scheffler




                                                   3
